                  Case 2:20-cv-00658-RAJ Document 70 Filed 04/13/21 Page 1 of 2



 1
                                                                        Hon. Richard A. Jones
 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8     TONY ROQUE, a Washington Resident,
                                                         NO. 2:20-cv-658-RAJ
 9
                             Plaintiff
10                                                       ORDER GRANTING STIPULATED
                  v.                                     MOTION TO STAY DISCOVERY
11                                                       AND EXTEND CURRENT
       SEATTLE HOUSING AUTHORITY, a                      DEADLINES
12     Public Entity,
13
                             Defendant
14

15          THIS MATTER comes before the Court upon the parties’ Stipulated Motion to
16 Stay Discovery and Extend Current Pretrial Deadlines (Dkt. # 69). Finding good cause,

17 the Court ORDERS as follows:

18          Discovery in this case is STAYED until May 12, 2021, by which time the parties
     shall file a brief joint case management statement to the Court.
19
            ///
20
            ///
21
            ///
22
            ///
23
            ///
24          ///
25          ///
26     ORDER GRANTING STIPULATED MOTION TO
       STAY DISCOVERY AND EXTEND CURRENT
       DEADLINES - 4
             Case 2:20-cv-00658-RAJ Document 70 Filed 04/13/21 Page 2 of 2



 1         IT IS FURTHER ORDERED that all still-pending deadlines in this case are
 2 EXTENDED in accordance with the parties’ Stipulation as follows:

 3

 4     Event                                                         New Deadline

 5
       Deadline to Complete Discovery                                June 16, 2021
       Dispositive Motion Deadline                                   July 15, 2021
 6
       All motions in limine must be filed by                        September 15, 2021
 7
       Agreed Pretrial Order due                                     September 29, 2021
 8
       Pretrial Conference                                           To be set by Court
 9     Trial briefs, proposed jury instructions, proposed voir
       dire, agreed neutral statement of the case, deposition        October 7, 2021
10
       designations, and trial exhibits due
11

12
           The Court declines to set a new trial date at this time, and will do so on an
13 expedited basis, if necessary, should the parties be unable to reach a settlement.

14         IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction
15 (Dkt. # 53) is terminated, to be reinstated in full should the parties be unable to reach a

16 settlement in this matter.

17
           DATED this 13th day of April, 2021.
18

19                                                    A
20                                                    The Honorable Richard A. Jones
                                                      United States District Judge
21

22

23

24

25

26    ORDER GRANTING STIPULATED MOTION TO
      STAY DISCOVERY AND EXTEND CURRENT
      DEADLINES - 4
